   3:20-cv-03962-SAL-PJG            Date Filed 03/10/21       Entry Number 38        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Christopher R. Daugherty; Robert P.                )          C/A No. 3:20-3962-SAL-PJG
Daugherty,                                         )
                                                   )
                               Plaintiffs,         )
                                                   )                     ORDER
       v.                                          )
                                                   )
Lenny Kagan; Unknown Jan / John Doe(s);            )
Law Office of Lenny Kagan,                         )
                                                   )
                               Defendants.         )
                                                   )

       This matter was transferred to this court by the United States District Court for the Northern

District of Georgia in its November 12, 2020 order granting Defendant Lenny Kagan’s motion to

transfer, but denying Kagan’s motion to dismiss. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Prior to the transfer, on July 9, 2020,

the Clerk of Court of the Northern District of Georgia entered default against Defendant Lenny

Kagan, and Plaintiffs moved for default judgment against Kagan (ECF No. 19). The Northern

District of Georgia did not set aside the entry of default in its order transferring the case. To date,

Defendant Lenny Kagan has appeared in this matter and filed a motion to dismiss or transfer, but

Kagan has not timely filed an answer after his motion to dismiss was denied. See Fed. R. Civ. P.

12(a)(4) (deadline to file an answer after the denial of a motion to dismiss); see also Fed. R. Civ.

P. 55(a) (stating an entry of default is appropriate where a party has “failed to plead or otherwise

defend”); 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2682

(4th ed.) (“The mere appearance by a defending party, without more, will not prevent the entry of

a default for failure to plead or otherwise defend, however.”). Plaintiffs’ motion for default

judgment remains pending.

                                             Page 1 of 3
   3:20-cv-03962-SAL-PJG          Date Filed 03/10/21      Entry Number 38        Page 2 of 3




       Plaintiffs are hereby directed to supplement their motion for default judgment in

accordance with Federal Rule of Civil Procedure 55(b)(2) by April 15, 2021. The supplement

should address the following: (1) whether all damages claimed are liquidated or Plaintiffs seek

only specified declaratory judgment (allowing resolution without further hearing or motion and, if

there are no other defendants, entry of judgment); (2) whether any claims for unliquidated damages

are waived; (3) if unliquidated damages claims are not waived, how those claims should be

resolved; (4) whether this action includes defendants other than Larry Kagan in his individual

capacity, such as, for example, the Law Office of Larry Kagan or other John/Jane Doe defendants.

Also, if the matter is ripe for resolution and unliquidated damage claims remain, Plaintiffs should

file a separate motion seeking resolution on written submissions under a summary judgment

standard or through an evidentiary hearing. Such separate motion should address: (1) the damages

sought (categories and amounts); (2) the standards by which the damages should be measured; (3)

whether the matter may be resolved on the written submissions (and, if so, attaching supporting

evidence); (4) if a hearing may be necessary, the witnesses and evidence which will be presented

and estimated hearing time; and (5) whether a jury demand has been made (in which event a jury

trial as to unliquidated damages may be required).

       IT IS SO ORDERED.



                                             __________________________________________
March 10, 2021                               Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE

           Plaintiffs’ attention is directed to the important warning on the next page.




                                           Page 2 of 3
   3:20-cv-03962-SAL-PJG           Date Filed 03/10/21      Entry Number 38         Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 3 of 3
